Case 5:19-cv-00023-LGW-BWC Document 9 Filed 07/22/20 Page 1 of 2


                                                                              FILED
                                                                   John E. Triplett, Acting Clerk
                                                                    United States District Court

                                                              By CAsbell at 2:59 pm, Jul 22, 2020
Case 5:19-cv-00023-LGW-BWC Document 9 Filed 07/22/20 Page 2 of 2
